Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
Mb. Glad : I offer to stipulate that these appeals are limited to the items invoiced as “Strawberry Jam, Ann O’Brien” brand in eases each containing 6 jars with 24 pounds.
I further offer to stipulate that these jars, being 4 pound jars, with caps, are of American origin.
I further offer to stipulate that these items were exported from Mexico between June of 1958 through May of 1959.
I further offer to stipulate that these items are not on the final list published in T.D. 54521, as required by section 6(a) of the Customs Simplification Act of 1956.
I further offer to stipulate that the proper basis of appraisal is export value as defined by Section 402 (b) of the Tariff Act as amended by the Customs Simplification Act of 1956.
I further offer to stipulate that the said export value of the said items, including the jars and caps, is $3.78 per ease net packed, American currency, and that the export value of the said jars and caps is 63 cents per case, American currency.
Mbs. Ziff : * * * and so stipulate.
On tlie agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to' be the proper basis for the determination of the value of the merchandise here involved and that such values are, as stipulated, as follows: That the export value of *516said items, including the jars and caps, is $3.78 per case, net, packed, American currency, and that the export value of said jars and caps is 63 cents per. case, American currency.
Judgment will be entered accordingly.